1. Election of President of Commission (vote)
(FR) Mr President ...
(The speaker was interrupted by heckling from the right)
Are you ill or something? Are you ill?
As there were problems with the vote yesterday, I would ask you to check the machines.
It is not such a bad idea, is it, ladies and gentlemen?
As proposed, we are carrying out a trial vote, i.e. a vote to check that we all have cards, we are all seated properly and that the equipment is working.
Ladies and gentlemen, allow me to repeat: once every five years the European Parliament decides who will lead another European Union institution. Today's agenda includes electing the President of the European Commission. This election will strengthen the democratic nature of our institution. It is we, the elected representatives of all European regions, who will do this.
The Council of Europe has nominated José Manuel Barroso as President of the Commission. In accordance with Rule 105(2) of the Rules of Procedure, Parliament may approve or reject the nominated candidate by a majority vote. The ballot is secret. Let us now proceed to elect the President of the Commission in accordance with the Rules of Procedure. The vote will be held using the electronic system. I would like to repeat that you can vote from any position in the plenary hall as long as you place your voting card into the personal voting device. I say this because there are many new MEPs in the House. As usual, in the vote you may vote for or against the candidate, or abstain.
(The vote is held)
Here are the results of the vote: 718 Members voted, 382 in favour, 219 against and 117 abstentions.
(Loud applause)
According to the results we will see on the board - they are not visible yet - the Council's nominee, José Manuel Barroso, has been elected President of the European Commission.
I would like to extend my heartfelt congratulations to the president-elect on being voted to the position of President of the Commission. I would like to say that we have plenty of work ahead of us. We will have to face challenges, and our citizens expect us to act very energetically and to live up to their expectations.
Mr President, I know that you are aware of the priorities of the European Parliament. Following the discussions, which we also held within our political groups, like yesterday, you know our expectations. For that reason, we greatly look forward to working with you over the coming five years. We expect above all to be able to respond to our citizens' needs. I congratulate you once again, and you may now take the floor, if you would like to say a few words to us. Congratulations, and all the best!
(Loud applause)
Mr President, ladies and gentlemen, first of all, I would like to express my most heartfelt thanks for the great confidence you have shown in me. I am hugely honoured and very moved by your confidence, and I take it with a great sense of responsibility. I also take this vote of confidence as a sign that this Parliament agrees with the ambitious agenda that I am presenting for Europe over the next five years.
As I said during the discussions before the vote, I would like to work with all the political groups that sign up to this project, which aspires to a Europe of solidarity and freedom. I must, however, give special thanks to the Group of the European People's Party (Christian Democrats), which ran the risk of endorsing my programme in Warsaw before the elections, in an attempt right from the outset to give greater expression to European parliamentary democracy.
As I said in this Chamber yesterday and at other times recently, as President of the Commission, my party will be Europe and it will be made up of all those who want to come on this exciting journey to make a united Europe. These are the people with whom I would like to form the consensus that we need to enhance the European project.
Please also allow me on this occasion to say a few words to my own country, Portugal. Without the initiative and support of its Government and Prime Minister José Sócrates, I could not have stood for election. I would like to thank Portugal for its support, which was also passed on to me by the President of the Republic, Professor Cavaco Silva. I would like to acknowledge the support of every single one of those ardent Europeans who believe in this project for Europe.
Finally, I would like to reiterate to you, Mr President, and to all Members of this House, my sincere determination to work closely with you during the next five years so that you can build a stronger European parliamentary democracy. I believe that the European Parliament and the European Commission, as typical Community institutions, have a special duty towards our citizens. That is exactly what I have said I will do and that is exactly what I am going to do - a stronger Europe for freedom and solidarity.
(Applause)
I have an official statement. Under Rule 105(3) of the Rules of Procedure, I shall inform the Council of our results of 10 minutes ago, and would like to ask the Council and the newly-elected President of the Commission to propose jointly the nominees for the posts of Commissioners. In view of the amount of work ahead of us, we should work as quickly as possible.
This was the official statement related to the election of Mr Barroso as President of the European Commission.